UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOHN PANARESE and ROY RIOS,

              Plaintiffs
       v.                                           Civil Action No. 2:19-cv-03165-MKB-SMG

BRILLIANCE, LLC,                                    NOTICE OF VOLUNTARY DISMISSAL
                                                            WITH PREJUDICE
              Defendants.




       NOTICE IS HEREBY GIVEN that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

of Civil Procedure, Plaintiffs John Panarese and Roy Rios voluntarily dismisses the above-

captioned action with prejudice. Each party shall bear its own fees and costs.

                                                    Respectfully submitted,


                                                    By: /s/ Jacqueline E. Browder
                                                    Jacqueline E. Browder, Esq. (NY 4585584)
                                                    STRELKA LAW OFFICE, P.C.
                                                    Warehouse Row
                                                    119 Norfolk Avenue, S.W., Suite 330
                                                    Roanoke, VA 24011
                                                    Tel: 540-283-0802
                                                    jacqueline@strelkalaw.com

                                                    Scott J. Ferrell, Esq.
                                                    Victoria Knowles, Esq.
                                                    Pacific Trial Attorneys
                                                    4100 Newport Place, Suite 800
                                                    Newport Beach, CA 92660
                                                    Tel: 949-706-6464
                                                    sferrell@pacifictrialattorneys.com
                                                    vknowles@pacifictrialattorneys.com

                                                    Counsel for Plaintiffs
                                                1
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, I electronically filed the foregoing pleading with the
Clerk of the Court using the CM/ECF systems, which will provide notification of such filing to
all counsel of record.



                                                      By: /s/ Jacqueline E. Browder
                                                      Jacqueline E. Browder, Esq.




                                                 2
